Citation Nr: 0204679	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  01-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether an April 7, 1950, decision by the Veterans 
Administration (now the Department of Veterans Affairs, 
hereinafter VA) Regional Office (RO) in Louisville, Kentucky, 
which denied entitlement to service connection for an 
ulcerated stomach, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE). 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to 
September 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the VA RO in 
Louisville, Kentucky.

The issue which has been certified to the Board in this 
appeal is whether new and material evidence has been 
submitted to reopen a claim that the RO committed CUE in 
April 1950 when it denied entitlement to service connection 
for ulcer disease.  The provisions for reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, however, do not apply to CUE motions.  38 C.F.R. 
§ 20.1411(b).  Therefore, the Board will characterize the 
issue as follows:  Whether an April 7, 1950, decision by the 
RO in Louisville, Kentucky, which denied entitlement to 
service connection for an ulcerated stomach, should be 
revised or reversed on the grounds of CUE. 

In January 2002, the veteran had a video conference with the 
undersigned member of the Board.


FINDINGS OF FACT

1.  By a rating decision, dated in April 1950, the RO denied 
entitlement to service connection for an ulcerated stomach.

2.  In a decision, dated in April 1984, the Board concluded 
that the RO's April 1950 decision was not clearly and 
unmistakably erroneous and was final.

3.  The Board's April 1984 decision has been affirmed on the 
merits on multiple occasions, the last time in July 1998 by 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter, the Court).
CONCLUSION OF LAW

The criteria for a motion for revision of an April 1950 RO 
decision based on CUE have not been met.  38 U.S.C.A. § 7111 
(Supp. 2001); 38 C.F.R. §§ 20.1400(b), 20.1409(c) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Facts

By a rating decision, dated in April 1950, the RO denied 
entitlement to service connection for an ulcerated stomach.  
Later that month, the veteran was notified of that decision, 
as well as his appellate rights; however, the veteran did not 
notify the RO within one year of the date of the notice of 
his desire to appeal that decision.  Accordingly, that 
decision became final.  Veterans Regulation No. 2(a), Part 
II, para. III;  VA Regulations 1008 and 1009; effective 
January 25, 1936, to December 27, 1957.

In August 1982, the Board found that the RO's April 1950 
decision was final but that the veteran had submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for ulcer disease.  The 
Board concluded that the additional evidence established a 
new factual basis to grant entitlement to service connection 
for a duodenal ulcer on a presumptive basis.  38 U.S.C. 
§§ 310, 312, 313 (1982); 38 C.F.R. §§ 3.307, 3.309 (1982).  
The RO subsequently assigned a 10 percent rating for that 
disability, effective March 8, 1979, the date of the receipt 
of the veteran's request to reopen the claim.  38 U.S.C. 
§ 3010 (1982); § 38 C.F.R. § 3.400(q)(1)(ii) (1982).  The 
veteran disagreed with the effective date of that rating, in 
part because he maintained that the RO's April 1950 decision 
to deny service connection for an ulcerated stomach had been 
the product of CUE.  

In April 1984, the Board affirmed the RO's April 1950 
decision, finding that it was consistent with the evidence 
then of record.  The Board concluded that the April 1950 
decision was not clearly and unmistakably erroneous and that 
it was, therefore, final.  Veterans Regulation No. 2(a), Part 
II, para. III;  VA Regulations 1008 and 1009; effective 
January 25, 1936, to December 27, 1957.  The Chairman of the 
Board granted reconsideration of that decision (38 U.S.C. 
§ 4003 (1982); 38 C.F.R. § 19.185 (1983)); however, in April 
1985, an expanded panel of the Board affirmed the April 1984 
decision.  

In March 1991 and September 1993, the Board affirmed its 
conclusion that the RO's April 1950 decision to deny the 
veteran's claim of entitlement to service connection for an 
ulcerated stomach had not been clearly and unmistakably 
erroneous.  Therefore, the Board found the April 1950 
decision final and dismissed the appeal.  38 U.S.C. §§ 4003, 
4004 (1988); 38 C.F.R. §§ 19.112, 19.185(a) (1990); 
38 U.S.C.A. § 7105(d)(5) (West 1991).

In May 1995, the Court affirmed the Board's September 1993 
decision.  The Court noted that the substance of the 
veteran's CUE claim was that the VA had ignored evidence of 
hospitalization in 1948.  The Court further noted that the 
Board had adjudicated that CUE claim in April 1984 and on 
reconsideration in April 1995.  Specifically, the Court noted 
that a claim for CUE could not be endlessly reviewed and that 
once a particular claim of CUE had been decided, it was res 
judicata and could not be raised again.  Citing Olson v. 
Brown, 5 Vet. App. 430, 433 (1993).  Furthermore, the Court 
stated that even if the Board had reviewed the April 1950 
rating action, the appellant's CUE claim would not have 
constituted the type of claim necessary under 38 C.F.R. 
§ 3.105(a). The Court pointed out that the appellant's 
allegation of CUE in the 1950 rating action centered on the 
completeness of the record before VA and VA's consideration 
of that record.  The Court noted that while it was true that 
an incomplete record could ultimately lead to an incorrect 
determination, it could not be said that an incomplete record 
was also an incorrect record.  Citing Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Moreover, the Court stated that 
CUE was the kind of error that was so clear that but for the 
error the result would have been manifestly different.  
Citing Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (now codified 
at 38 C.F.R. § 20.1403 (2001)).  The Court concluded that in 
neither case, did the appellant's argument meet the 
requirements necessary for adjudication of CUE. 

In June 1997, the Board found that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim of entitlement to an effective date prior to March 8, 
1979, for a grant of service connection for a stomach ulcer, 
based on a claim of CUE in an April 1950 rating decision 
which denied entitlement to service connection for that 
disorder.   The veteran appealed that decision to the Court.

In a July 1998 decision, the Court emphasized that a claim 
for CUE could not be endlessly reviewed and that once a 
particular claim of CUE had been decided, it was res judicata 
and could not be raised again.  The Court further stated that 
consistent with the principle of res judicata, a claim of CUE 
was final and could not be reopened on the basis of new and 
material evidence.  The Court found that the Board should 
have dismissed the veteran's CUE claim and concluded that the 
Board had committed neither factual nor legal error which 
would warrant reversal or remand.  Accordingly, the Court 
affirmed the Board's June 1997 decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for the Federal Circuit (hereinafter Federal Circuit).  

The Federal Circuit noted that the veteran did not contend 
that the Court had misinterpreted a constitutional provision, 
a law or a regulation in its decision.  Therefore, the 
Federal Circuit concluded that it lacked jurisdiction to 
consider the veteran's appeal and that by law, the appeal had 
to be dismissed.  38 U.S.C.A. § 7292(d). 

Analysis

The veteran now contends that the April 1950 decision which 
denied entitlement to service connection for an ulcerated 
stomach was clearly and unmistakably erroneous.  He notes 
that contrary to the RO's finding in April 1950, there was 
evidence of record, including a urinalysis report, that in 
1948, he had been hospitalized at the VA Medical Center (MC) 
in Nashville, Tennessee.  He maintains that had the records 
of that hospitalization been obtained, they would have 
confirmed that he had been treated for an ulcer during the 
year after his discharge from service and that service 
connection would have been granted.  See the transcripts of 
the veteran's hearings on appeal held at the RO in April 2000 
and before the undersigned member of the Board in January 
2002.

Prior to November 21, 1997, a Board decision was final unless 
the Board Chairman ordered reconsideration of the decision.  
38 U.S.C.A. § 7103(a).  A claimant could move for 
reconsideration upon allegation of obvious error of fact or 
law, 38 C.F.R. § 20.1000(a), a standard substantively 
equivalent to that of CUE (Smith v. Brown, 35 F.3d 1516, 1526 
(Fed. Cir. 1994)), but whether to order reconsideration was a 
matter within the Chairman's discretion, id.  That decision 
was not appealable unless the notice of disagreement 
associated with the underlying decision had been filed on or 
after November 18, 1988.  Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Veterans' Judicial Review Act, Pub. L. 
No. 100-687, Div. A, § 402, 102 Stat. 4105, 4122 (1988).  
Furthermore, the Board Chairman's decision not to order 
reconsideration was not subject to court review unless the 
Court had jurisdiction over the underlying Board decision.  
Mayer v. Brown, 37 F.3d 618, 620 (Fed. Cir. 1994).  

On November 21, 1997, the President approved an act to allow 
revision of veterans benefits decisions based on CUE.  Pub. 
L. No. 105-111, 111 Stat. 2271 (1997).  The act added to 
title 38, United States Code, a new section 7111, which 
governed revision of Board decisions on grounds of CUE.  Pub. 
L. No. 105-111, § 1(b)(1), 111 Stat. at 2271.  A request for 
revision of a Board decision based on CUE had to be decided 
by the Board on the merits.  38 U.S.C.A. § 7111(e).  If 
evidence established such error, a Board decision had to be 
reversed or revised .  38 U.S.C.A. § 7111(a). 

Under Pub. L. No. 105-111, however, any Board decision on a 
claim alleging CUE in a previous Board determination was 
appealable without regard to the date the notice of 
disagreement was filed, provided that the claim was filed 
after, or pending on, the date of Pub. L. No. 105-111's 
enactment.  Pub. L. No. 105-111, § 1(c)(2), 111 Stat. at 
2272; VAOPGCPREC 1-98.  
The Board's Rules of Practice have been amended to implement 
these provisions.  The final rules pertaining to the revision 
of the Board's decisions on the grounds of CUE were published 
in the Federal Register on January 13, 1999, and are 
effective on February 12, 1999.  64 Fed. Reg. 2134 (1999).  
Additional procedures, published as an interim rule, were 
published in the Federal Register on February 12, 1999, and 
made effective as of that date.  64 Fed. Reg. 7090 (1999).  
Significantly, the new regulations identify two classes of 
Board decisions which are not subject to challenge on the 
grounds of CUE:  (1) decisions that have been appealed to and 
decided by a court of competent jurisdiction, and (2) 
decisions on issues which have subsequently been decided by 
such courts.  38 C.F.R. § 20.1400(b) (emphasis added).  
Claims to challenge such decisions are dismissed with 
prejudice.  38 C.F.R. § 20.1409(c).
The veteran's arguments regarding CUE in the April 1950 RO 
decision have been considered and rejected by the Board and 
by the Court on numerous occasions, the last time in July 
1998 by the Court.  The Court is clearly a court of competent 
jurisdiction; and, therefore, the decision is final.  
38 C.F.R. § 20.1400(b).  Moreover, as the Court has 
previously noted, the error alleged by the veteran was not 
CUE, because it was not the kind of error that was so clear 
that but for the error the result would have been manifestly 
different.  As a result, the RO's April 1950 decision which 
denied entitlement to service connection for an ulcerated 
stomach, may not be revised on the basis of CUE.  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion, and it is dismissed with 
prejudice.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2001)).  That law redefined the obligations of 
the VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA Pub. L. No. 106-475, § 3a, 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  

A CUE motion, however, is not a claim or an application for 
VA benefits.  Therefore, duties associated with such claims 
or applications are inapplicable, including notification 
under 38 U.S.C.A. § 5103(a) of the existence of evidence 
which might complete a claimant's application for benefits 
and VA's duty to assist in the development of such claims.  
38 C.F.R. § 20.1411(c) and (d); see Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (VCAA not applicable to CUE).  


ORDER

The motion is dismissed with prejudice to refiling. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

